Citation Nr: 1515257	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 1951.  He died in October 2006.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In February 2014, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2007 rating decision earlier denied the appellant's claim of service connection for the cause of the Veteran's death; she did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the February 2007 rating decision either does not relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death or is cumulative of evidence of record at the time of the prior final decision.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In claims of service connection for the cause of the Veteran's death, the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007) held that VA's 38 U.S.C.A. § 5103(a) notice requirements also includes (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

In this regard, the Board finds that a letter dated in August 2010, before the October 2010 rating decision, provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claim as required by the Court in Kent.  Such notice, however, is no longer necessary, see DVA Op. Gen. Counsel Prec. 6-2014 (Nov. 21, 2014).  Furthermore, if the appellant was not provided adequate 38 U.S.C.A. § 5103(a) notice, including notice in accordance with Hupp, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above VCAA letter as well as the rating decisions, statements of the case, supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including those from the Manila VA Medical Center and the St. Louise Center, in compliance with the Boards remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the Veterans terminal hospitalization records including any autopsy report, the post-remand record does not show that a request for these records was made while the appeal was in remand status.  Nonetheless, the Board finds that VA adjudication of the appeal may go forward without another remand to request these records because the record shows that the Veteran passed away at a private hospital and the post-remand record shows that the claimant did not provide VA with an authorization to request these records despite being asked to do so in February 2014.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a claimant desires help with her claim, she must cooperate with VA's efforts to assist him). 

As to a medical opinion, VAs statutory duty to assist a claimant in the development of this previously finally denied claim by obtaining a medical opinion does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here.  Therefore VA has no obligation to obtain a medical opinion and a discussion of the adequacy of the August 2014 opinion is not required because any problem with the opinion is harmless error. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims files, including the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on her behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  In support, she points out that service connection was in effect for pulmonary tuberculosis, which was evaluated as 60 percent disabling at the time of death, and the certificate of death reflects that he died of chronic obstructive pulmonary disease (COPD).  In essence, the appellant maintains that because the Veteran died of lung disease and service connection was in effect for a pulmonary disability, service connection should be granted for the cause of his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a February 2007 rating decision denied service connection for the cause of the Veteran's death and she did not appeal that denial.  Moreover, the record does not show that in the first post-service year the claimant filed with VA statements and/or medical evidence related to this claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The February 2007 rating decision denied service connection for the cause of the Veteran's death because, while the Veteran was service-connected for a pulmonary disability, there was no relationship between it and the COPD that the certificate of death reported caused his death.  

Since this final decision, VA has received VA treatment records, an August 2006 VA examination report, an August 2014 VA medical opinion, and written statements in support of the claim from the claimant in which she asserts that the Veteran's death was caused by his service-connected pulmonary disability. 

As to the VA treatment records, they show the Veteran's continued post-service treatment for his pulmonary disabilities.  As to the August 2006 VA examination report, it is duplicative of evidence already of record at the time of the prior final denial. As to the August 2014 VA opinion, it reported that there was no relationship between the Veteran's service-connected pulmonary disability and his death.  As to the written statements from the claimant, these statements amount to nothing more than her continued claims that the Veteran's death was at least in part caused by his service-connected pulmonary disability.  These claims were, in substance, before VA when it last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the appellant continues to claim that the Veteran's service-connected pulmonary disability caused his death is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal must be denied.

ORDER

The application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


